DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is responsive to applicant's amendment and remarks received on 5/2/2022. 

Specification
The disclosure is objected to because of the following informalities: The disclosure recites “multiplexer” throughout the specification; however, it should recite “multiplexor”.  
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “energy harvesting module” in claims 1, 8-10 and 15, and “passive computing device” in claims 17-20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2, 13-14, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claims 2, 13 and 20 recite “cluster-based edge-integrity analytics”; however, it is unclear what this is. [0045] recites “According to various implementations, the processor 330 is configured to perform cluster-based edge-integrity analytics. Specifically, the processor 330 is configured to receive sensed data from the various sensors to which the MS-WISP platform module 300 is coupled, and process the data. The sensed data is received from the multiplexer 340 at the ADC 334 of the processing layer 306. The ADC 334 converts the received analog sensed data to digital sensed data, and the converted sensed data is input to the processor 330. In some examples, the processor 330 performs cluster-based edge integrity analytics on the converted data, and transmits the results of the analytics via a transceiver.” The disclosure does not provide any further explanation about “cluster-based edge-integrity analytics” on the analog sensor data or converted sensor data. Therefore, these claims are deemed indefinite. Claim 14 is rejected the same because it depends on claim 13. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 20050017873 A1) in view of Su et al. (US 20190181685 A1) and Graefe (US 20190222652 A1).

Regarding claim 1, Liu discloses a system for witness integrity sensing comprising: 
a plurality of sensors (figs. 4-5: sensors 30, 32); and 
a sensor platform  (figs 4-5: sensor node 10, 50) including: 
an antenna configured to receive the radiofrequency energy signal (fig. 4: rf transceiver 36 and antenna array 37), 
an energy harvesting module coupled to the antenna configured to convert the radiofrequency energy signal to charge for powering the sensor platform (fig. 4; [0045] the power source 42 may include inductive coils and rechargeable storage devices such as batteries (or capacitors) that allow such storage devices to be charged from outside of the structural component inductively), and 
a sensor multiplexor, coupled to each of the plurality of sensors, wherein the sensor multiplexor is configured to collect sensed data from the plurality of sensors (figs. 4-5; [0039] The control circuitry 35 preferably contains components suitable for receiving signals from the sensors 30, 32, processing the signals as necessary, and sending data to the hub 14 or another outer device. If the sensor node 10, 50 includes multiple sensors, the control circuitry 35 may contain, for example, a multiplexor (as in the multiplexing control 62) to accept sensor signals from multiple sensors in a parallel or serial fashion. Signals from the analog sensor 30 may be digitized by the analog-to-digital converter 34 to reduce susceptibility to noise. In a preferred embodiment, processing the signals from the sensors 30, 32 includes amplifying analog output signals, digitizing them, and using the digitized signal to modulate radio frequency transmission.). 
However Liu does not expressly disclose a hotspot transceiver configured to transmit a point-to-point radiofrequency energy signal, and collect sensed data from the plurality of sensors via the respective plurality of wires; although [0045] teaches the power source 42 may include, for example, long-lasting batteries with high integration density. For example, the batteries may be designed to last months to years. Rechargeable batteries may be used, provided suitable control is used for charging the batteries. Alternatively, the power source 42 may include inductive coils and rechargeable storage devices such as batteries (or capacitors) that allow such storage devices to be charged from outside of the structural component inductively. In another embodiment, one or more faces of the structural component 12 may contain solar cells facing the outside of a building for charging a storage device and/or for supplying power. Also Fig. 3 illustrates the senor nodes 10 in communication with the centralized base 19.
Su, from a similar field of endeavor, teaches a hotspot transceiver configured to transmit a point-to-point radiofrequency energy signal (figs. 1-3: host device 110, 200. Abstract: A first device (i.e. “hotspot transceiver”) may convert power into RF energy and transmit the RF energy to a second device. In some implementations, the first device may steer the RF energy using beamforming techniques to the second device. The second device may receive and convert the RF energy into power for the second device. In some implementations, the second device may be powered solely or in part by power transmitted by the first device. In some implementations, the first device may include two or more RF energy harvesters and a power combiner. The power combiner may combine power from the two or more RF energy harvesters to power the second device and/or charge a battery. [0043] The controller 240 of the host device 200 (i.e. “hotspot transceiver”) may execute the energy transmitter SW module 254 to control the energy transmitters 215 and 216. In some implementations, execution of the energy transmitter SW module 254 may cause the energy transmitters 215 and 216 to generate and transmit one or more RF energy pulses (including RF pre-charging pulses) to other devices. In some implementations, the RF energy pulses may be beamformed and directed to particular client devices). 
Therefore, it would have been obvious for a person of ordinary skill in the art at the time of first filing of the claimed invention to include a hotspot transceiver configured to transmit a point-to-point radiofrequency energy signal as suggested by Su in the system taught by Liu in order to provide wireless transmission and reception of power between wireless devices (as suggested in [0001]-[0003] of Su).
The combination of Liu and Su does not expressly disclose collect sensed data from the plurality of sensors via the respective plurality of wires; although Liu fig. 5 multiplexor 62 and [0039] teach the control circuitry 35 preferably contains components suitable for receiving signals from the sensors 30, 32, processing the signals as necessary, and sending data to the hub 14 or another outer device. If the sensor node 10, 50 includes multiple sensors, the control circuitry 35 may contain, for example, a multiplexor (as in the multiplexing control 62) to accept sensor signals from multiple sensors in a parallel or serial fashion.
Graefe, from a similar field of endeavor, teaches collecting sensed data from the plurality of sensors via the respective plurality of wires ([0052] the sensor interface subsystem 310 includes various electrical/electronic elements to interconnect the system 300 with the sensors 262 and actuators 322 in the sensor array 62, such as controllers, cables /wires, plugs and/or receptacles, etc).
Therefore, it would have been obvious for a person of ordinary skill in the art at the time of first filing of the claimed invention to use a plurality of wires as suggested by Graefe in the system taught by Liu in view of Su in order to collect data from the sensors (as suggested in [0052] of Graefe). 

Regarding claim 2, Liu in view of Su and Graefe discloses the system of claim 1, further comprising a processor configured to receive the sensed data from the plurality of sensors and perform cluster-based edge-integrity analytics (Liu fig. 4-control circuit 35 and fig. 5-processor 62; [0033] control circuitry 35, for processing the signals from the sensors and producing a data stream, and may also decide what data if any will be transmitted, and/or take action based on commands from the hub 14 or the base 19.). 

Regarding claim 3, Liu in view of Su and Graefe discloses the system of claim 1, further comprising a processor configured to receive the sensed data from the plurality of sensors (Liu fig. 4-control circuit 35 and fig. 5-processor 62), and a transceiver configured to transmit the sensed data (Liu fig. 4 rf transceiver 36; [0040] The signal representing the data is sent by the RF transceiver 36 and the antenna 37 through an established protocol between the sensor unit 10, 50 and the hub 14 or the base 19, which are remote reading stations.). 
Regarding claim 4, Liu in view of Su and Graefe discloses the system of claim 1, wherein the multiplexor is configured to collect the sensed data from each of the plurality of sensors sequentially (fig. 5 multiplexor 62; [0039] The control circuitry 35 preferably contains components suitable for receiving signals from the sensors 30, 32, processing the signals as necessary, and sending data to the hub 14 or another outer device. If the sensor node 10, 50 includes multiple sensors, the control circuitry 35 may contain, for example, a multiplexor (as in the multiplexing control 62) to accept sensor signals from multiple sensors in a parallel or serial fashion. Signals from the analog sensor 30 may be digitized by the analog-to-digital converter 34 to reduce susceptibility to noise. In a preferred embodiment, processing the signals from the sensors 30, 32 includes amplifying analog output signals, digitizing them, and using the digitized signal to modulate radio frequency transmission.). 

Regarding claim 5, Liu in view of Su and Graefe discloses the system of claim 1, wherein each of the plurality of sensors is a structural integrity sensor (Liu figs. 4-5: sensors 30, 32; [0034]-[0038]: The sensors 30, 32 may include any suitable sensor for detecting environmental effects.). 

Regarding claim 6, Liu in view of Su and Graefe discloses the system of claim 5, wherein each of the plurality of sensors is configured to sense at least one of cracking, corrosion, and strain (Liu figs. 4-5: sensors 30, 32; [0034]-[0038]: The sensors 30, 32 may include any suitable sensor for detecting environmental effects.). 


Regarding claim 7, Liu in view of Su and Graefe discloses the system of claim 1, wherein the antenna is tuned to a worldwide radiofrequency band (Liu [0040] The signal representing the data is sent by the RF transceiver 36 and the antenna 37 through an established protocol). 

Regarding claim 8, Liu in view of Su and Graefe discloses the system of claim 1, further comprising an energy storage module, wherein the energy storage module is configured to store the charge from the energy harvesting module, and wherein the energy storage module is configured to provide the charge to the sensor platform (Lii fig. 4; [0045] the power source 42 may include inductive coils and rechargeable storage devices such as batteries (or capacitors) that allow such storage devices to be charged from outside of the structural component inductively. Also see Su fig. 3 client device 300; [0023] & [0044]-[0047]). 

Regarding claim 9, Liu in view of Su and Graefe discloses the system of claim 8, wherein a cold start time for the sensor platform to collect the sensed data from the plurality of sensors is a time for the energy storage module to reach a minimum system operational voltage, and wherein point-to-point radiofrequency energy signal transmission optimizes the cold start time (Liu [0033] Referring now to FIG. 4, components of a preferred sensor node 10 include: one or more sensors, for example digital and analog sensors 30, 32, for detecting environmental conditions around the structural component 12; an analog-to-digital converter 34 for converting signals from the analog sensors; control circuitry 35, for processing the signals from the sensors and producing a data stream, and may also decide what data if any will be transmitted, and/or take action based on commands from the hub 14 or the base 19, initiate a sleep mode, etc.; a radio-frequency (RF) transmitter 36 and an antenna 37, such as an antenna array for sending the data stream or receiving commands; timing circuitry 40, for timing the control circuit and/or the A-D converter; and power source 42, for example with a voltage converter 44, providing power to the sensor node. [0045] the power source 42 may include inductive coils and rechargeable storage devices such as batteries (or capacitors) that allow such storage devices to be charged from outside of the structural component inductively. [0049] After the data is transmitted 78, stored 86, or neither transmitted nor stored (step 88), the control circuit then queries 90 whether the sensor node is to enter a sleep mode. If so (step 92), sleep mode is entered 94, and the sensor node 10, 50 waits for a signal to wake, which may be at a particular time, after a particular time interval, or upon receipt of an outside signal. Also Su [0023] and [0046] In some implementations, the client device 120 may include a power receiver/communication circuit 125. The power receiver/communication circuit 125 may receive RF energy from the host device 110 (or any other nearby device that transmits or emits RF energy), and convert the RF energy into power (such as voltage/current) for the client device 120.). 

Claim 10 is being rejected similarly to the rejection of claim 1 above for being directed to a method having steps corresponding to the operations/functions of claim 1 above whereby the scope and contents of the recited limitations are substantially the same.

Regarding claim 11, Liu in view of Su and Graefe discloses the method of claim 10, wherein collecting sensed data consecutively, at the multiplexor, includes collecting sensed data consecutively to each sensor of the plurality of sensors (Liu [0039] The control circuitry 35 preferably contains components suitable for receiving signals from the sensors 30, 32, processing the signals as necessary, and sending data to the hub 14 or another outer device. If the sensor node 10, 50 includes multiple sensors, the control circuitry 35 may contain, for example, a multiplexor (as in the multiplexing control 62) to accept sensor signals from multiple sensors in a parallel or serial fashion.).

Regarding claim 12, Liu in view of Su and Graefe discloses the method of claim 10, wherein collecting sensed data consecutively, at the multiplexor, includes collecting sensed data consecutively to a first portion of the plurality of sensors and a second portion of the plurality of sensors [0039] The control circuitry 35 preferably contains components suitable for receiving signals from the sensors 30, 32, processing the signals as necessary, and sending data to the hub 14 or another outer device. If the sensor node 10, 50 includes multiple sensors, the control circuitry 35 may contain, for example, a multiplexor (as in the multiplexing control 62) to accept sensor signals from multiple sensors in a parallel or serial fashion). 

Regarding claim 13, Liu in view of Su and Graefe discloses the method of claim 10, further comprising receiving the sensed data at a processor, and performing cluster-based edge-integrity analytics on the sensed data to generate a data signal (Liu [0033] control circuitry 35, for processing the signals from the sensors and producing a data stream, and may also decide what data if any will be transmitted, and/or take action based on commands from the hub 14 or the base 19. Also [0040] The signal representing the data is sent by the RF transceiver 36 and the antenna 37 through an established protocol between the sensor unit 10, 50 and the hub 14 or the base 19, which are remote reading stations. [0028]-[0029] The sensor nodes communicate with a centralized base 19 for access and processing). 

Regarding claim 14, Liu in view of Su and Graefe discloses the method of claim 13, further comprising wirelessly transmitting the data signal to the hotspot transceiver (Liu [0040] The signal representing the data is sent by the RF transceiver 36 and the antenna 37 through an established protocol between the sensor unit 10, 50 and the hub 14 or the base 19, which are remote reading stations. [0028]-[0029] The sensor nodes communicate with a centralized base 19 for access and processing). 

Regarding claim 15, Liu in view of Su and Graefe discloses the method of claim 10, further comprising storing the charge from the energy harvesting module in an energy storage module, and providing the stored charge to the sensor platform (fig. 4; [0045] the power source 42 may include inductive coils and rechargeable storage devices such as batteries (or capacitors) that allow such storage devices to be charged from outside of the structural component inductively. Also see Su fig. 3 client device 300 and [0044]-[0047]). 

Regarding claim 16, Liu in view of Su and Graefe discloses the method of claim 10, wherein emitting a non-steerable radiofrequency transmission beam includes emitting a point-to-point transmission beam, and wherein emitting a point-to-point transmission beam optimizes a cold start time of the plurality of sensors (Su figs. 1-3: host device 110, 200. Abstract: A first device (i.e. “hotspot transceiver”) may convert power into RF energy and transmit the RF energy to a second device. In some implementations, the first device may steer the RF energy using beamforming techniques to the second device. The second device may receive and convert the RF energy into power for the second device. In some implementations, the second device may be powered solely or in part by power transmitted by the first device. In some implementations, the first device may include two or more RF energy harvesters and a power combiner. The power combiner may combine power from the two or more RF energy harvesters to power the second device and/or charge a battery. [0043] The controller 240 of the host device 200 (i.e. “hotspot transceiver”) may execute the energy transmitter SW module 254 to control the energy transmitters 215 and 216. In some implementations, execution of the energy transmitter SW module 254 may cause the energy transmitters 215 and 216 to generate and transmit one or more RF energy pulses (including RF pre-charging pulses) to other devices. In some implementations, the RF energy pulses may be beamformed and directed to particular client devices). 

Regarding claim 17, Liu discloses A multi-sensor witness integrity sensor system, comprising: 
a plurality of sensors (figs. 4-5: sensors 30, 32); and 
a passive computing device communicatively coupled with the plurality of sensors (figs 4-5: sensor node 10, 50), wherein the passive computing device is configured to receive the radiofrequency signal, convert the radiofrequency signal to charge, power a sensor platform using the charge (fig. 4; [0045] the power source 42 may include inductive coils and rechargeable storage devices such as batteries (or capacitors) that allow such storage devices to be charged from outside of the structural component inductively), and receive sensed data from respective ones of the plurality of sensors (Liu fig. 5; [0039] teaches the control circuitry 35 preferably contains components suitable for receiving signals from the sensors 30, 32, processing the signals as necessary, and sending data to the hub 14 or another outer device. If the sensor node 10, 50 includes multiple sensors, the control circuitry 35 may contain, for example, a multiplexor (as in the multiplexing control 62) to accept sensor signals from multiple sensors in a parallel or serial fashion). 
However Liu does not expressly disclose a hotspot transceiver configured to transmit a point-to-point radiofrequency energy signal, and collect sensed data from the plurality of sensors via the respective plurality of wires; although [0045] teaches the power source 42 may include, for example, long-lasting batteries with high integration density. For example, the batteries may be designed to last months to years. Rechargeable batteries may be used, provided suitable control is used for charging the batteries. Alternatively, the power source 42 may include inductive coils and rechargeable storage devices such as batteries (or capacitors) that allow such storage devices to be charged from outside of the structural component inductively. In another embodiment, one or more faces of the structural component 12 may contain solar cells facing the outside of a building for charging a storage device and/or for supplying power. Also Fig. 3 illustrates the senor nodes 10 in communication with the centralized base 19.
Su, from a similar field of endeavor, teaches a hotspot transceiver configured to transmit a point-to-point radiofrequency energy signal (figs. 1-3: host device 110, 200. Abstract: A first device (i.e. “hotspot transceiver”) may convert power into RF energy and transmit the RF energy to a second device. In some implementations, the first device may steer the RF energy using beamforming techniques to the second device. The second device may receive and convert the RF energy into power for the second device. In some implementations, the second device may be powered solely or in part by power transmitted by the first device. In some implementations, the first device may include two or more RF energy harvesters and a power combiner. The power combiner may combine power from the two or more RF energy harvesters to power the second device and/or charge a battery. [0043] The controller 240 of the host device 200 (i.e. “hotspot transceiver”) may execute the energy transmitter SW module 254 to control the energy transmitters 215 and 216. In some implementations, execution of the energy transmitter SW module 254 may cause the energy transmitters 215 and 216 to generate and transmit one or more RF energy pulses (including RF pre-charging pulses) to other devices. In some implementations, the RF energy pulses may be beamformed and directed to particular client devices). 
Therefore, it would have been obvious for a person of ordinary skill in the art at the time of first filing of the claimed invention to include a hotspot transceiver configured to transmit a point-to-point radiofrequency energy signal as suggested by Su in the system taught by Liu in order to provide wireless transmission and reception of power between wireless devices (as suggested in [0001]-[0003] of Su).
The combination of Liu and Su does not expressly disclose collect sensed data from the plurality of sensors via the respective plurality of wires; although Liu fig. 5 multiplexor 62 and [0039] teach the control circuitry 35 preferably contains components suitable for receiving signals from the sensors 30, 32, processing the signals as necessary, and sending data to the hub 14 or another outer device. If the sensor node 10, 50 includes multiple sensors, the control circuitry 35 may contain, for example, a multiplexor (as in the multiplexing control 62) to accept sensor signals from multiple sensors in a parallel or serial fashion.
Graefe, from a similar field of endeavor, teaches collecting sensed data from the plurality of sensors via the respective plurality of wires ([0052] the sensor interface subsystem 310 includes various electrical/electronic elements to interconnect the system 300 with the sensors 262 and actuators 322 in the sensor array 62, such as controllers, cables /wires, plugs and/or receptacles, etc).
Therefore, it would have been obvious for a person of ordinary skill in the art at the time of first filing of the claimed invention to use a plurality of wires as suggested by Graefe in the system taught by Liu in view of Su in order to collect data from the sensors (as suggested in [0052] of Graefe). 

Regarding claim 18, Liu in view of Su and Graefe discloses the multi-sensor witness integrity sensor platform of claim 17, wherein the passive computing device includes a multiplexor configured to collect the sensed data sequentially from each of the plurality of sensors (Liu fig. 5 multiplexor 62; [0039] The control circuitry 35 preferably contains components suitable for receiving signals from the sensors 30, 32, processing the signals as necessary, and sending data to the hub 14 or another outer device. If the sensor node 10, 50 includes multiple sensors, the control circuitry 35 may contain, for example, a multiplexor (as in the multiplexing control 62) to accept sensor signals from multiple sensors in a parallel or serial fashion. Signals from the analog sensor 30 may be digitized by the analog-to-digital converter 34 to reduce susceptibility to noise. In a preferred embodiment, processing the signals from the sensors 30, 32 includes amplifying analog output signals, digitizing them, and using the digitized signal to modulate radio frequency transmission.). 

Regarding claim 19, Liu in view of Su and Graefe discloses the multi-sensor witness integrity sensor platform of claim 17, wherein the passive computing device is further configured to provide a wireless data signal based on the sensed data (Liu figs. 4-5-; [0033] control circuitry 35, for processing the signals from the sensors and producing a data stream, and may also decide what data if any will be transmitted, and/or take action based on commands from the hub 14 or the base 19; a radio-frequency (RF) transmitter 36 and an antenna 37, such as an antenna array for sending the data stream or receiving commands;). 

Regarding claim 20, Liu in view of Su and Graefe discloses the multi-sensor witness integrity sensor platform of claim 17, wherein the passive computing device is further configured to perform cluster-based edge-integrity analytics on the sensed data (Liu fig. 4 control circuit 35 and fig. 5 processor 62; [0033] control circuitry 35, for processing the signals from the sensors and producing a data stream, and may also decide what data if any will be transmitted, and/or take action based on commands from the hub 14 or the base 19,).

Response to Arguments
Applicant's arguments filed 5/2/2022 have been fully considered but they are not persuasive. 
Applicant argues that “In contrast to the cited references, the sensors of claim 1 do not include individual power sources, but are either passive, or receive power from the sensor platform, as described, for example, in P[0035] of the application as filed. The hotspot transceiver provides energy to the sensor platform, which is connected to each of the plurality of sensors. None of the cited references, either alone or in combination, disclose a system capable of providing power to and receiving data from remote sensors. For example, the power source of Su must be able to transmit power directly to each client device and thus to each sensor. In contrast, the invention as claimed has solved the problem having direct access to wirelessly transmit power to each sensor as described in the recited sensor platform.”; however, the examiner respectfully disagrees.
Liu discloses a system for witness integrity sensing comprising: a plurality of sensors (figs. 4-5: sensors 30, 32); and a sensor platform (figs 4-5: sensor node 10, 50) including: an antenna configured to receive the radiofrequency energy signal (fig. 4: rf transceiver 36 and antenna array 37), an energy harvesting module coupled to the antenna configured to convert the radiofrequency energy signal to charge for powering the sensor platform (fig. 4; [0045] the power source 42 may include inductive coils and rechargeable storage devices such as batteries (or capacitors) that allow such storage devices to be charged from outside of the structural component inductively), and a sensor multiplexor, coupled to each of the plurality of sensors, wherein the sensor multiplexor is configured to collect sensed data from the plurality of sensors (figs. 4-5; [0039] The control circuitry 35 preferably contains components suitable for receiving signals from the sensors 30, 32, processing the signals as necessary, and sending data to the hub 14 or another outer device. If the sensor node 10, 50 includes multiple sensors, the control circuitry 35 may contain, for example, a multiplexor (as in the multiplexing control 62) to accept sensor signals from multiple sensors in a parallel or serial fashion. Signals from the analog sensor 30 may be digitized by the analog-to-digital converter 34 to reduce susceptibility to noise. In a preferred embodiment, processing the signals from the sensors 30, 32 includes amplifying analog output signals, digitizing them, and using the digitized signal to modulate radio frequency transmission.). 
However Liu does not expressly disclose a hotspot transceiver configured to transmit a point-to-point radiofrequency energy signal, and collect sensed data from the plurality of sensors via the respective plurality of wires; although, [0045] teaches the power source 42 may include, for example, long-lasting batteries with high integration density. For example, the batteries may be designed to last months to years. Rechargeable batteries may be used, provided suitable control is used for charging the batteries. Alternatively, the power source 42 may include inductive coils and rechargeable storage devices such as batteries (or capacitors) that allow such storage devices to be charged from outside of the structural component inductively (“i.e. “passively”). In another embodiment, one or more faces of the structural component 12 may contain solar cells facing the outside of a building for charging a storage device and/or for supplying power. Also Fig. 3 illustrates the senor nodes 10 in communication with the centralized base 19.
Su, from a similar field of endeavor, teaches a hotspot transceiver configured to transmit a point-to-point radiofrequency energy signal (figs. 1-3: host device 110, 200. Abstract: A first device (i.e. “hotspot transceiver”) may convert power into RF energy and transmit the RF energy to a second device. In some implementations, the first device may steer the RF energy using beamforming techniques to the second device. The second device may receive and convert the RF energy into power for the second device. In some implementations, the second device may be powered solely (i.e. “passive”) or in part by power transmitted by the first device. In some implementations, the first device may include two or more RF energy harvesters and a power combiner. The power combiner may combine power from the two or more RF energy harvesters to power the second device and/or charge a battery. [0043] The controller 240 of the host device 200 (i.e. “hotspot transceiver”) may execute the energy transmitter SW module 254 to control the energy transmitters 215 and 216. In some implementations, execution of the energy transmitter SW module 254 may cause the energy transmitters 215 and 216 to generate and transmit one or more RF energy pulses (including RF pre-charging pulses) to other devices. In some implementations, the RF energy pulses may be beamformed and directed to particular client devices). Therefore, it would have been obvious for a person of ordinary skill in the art at the time of first filing of the claimed invention to include a hotspot transceiver configured to transmit a point-to-point radiofrequency energy signal as suggested by Su in the system taught by Liu in order to provide wireless transmission and reception of power between wireless devices (as suggested in [0001]-[0003] of Su).
The combination of Liu and Su does not expressly disclose collect sensed data from the plurality of sensors via the respective plurality of wires; although Liu fig. 5 multiplexor 62 and [0039] teach the control circuitry 35 preferably contains components suitable for receiving signals from the sensors 30, 32, processing the signals as necessary, and sending data to the hub 14 or another outer device. If the sensor node 10, 50 includes multiple sensors, the control circuitry 35 may contain, for example, a multiplexor (as in the multiplexing control 62) to accept sensor signals from multiple sensors in a parallel or serial fashion.
Graefe, from a similar field of endeavor, teaches collecting sensed data from the plurality of sensors via the respective plurality of wires ([0052] the sensor interface subsystem 310 includes various electrical/electronic elements to interconnect the system 300 with the sensors 262 and actuators 322 in the sensor array 62, such as controllers, cables /wires, plugs and/or receptacles, etc). Therefore, it would have been obvious for a person of ordinary skill in the art at the time of first filing of the claimed invention to use a plurality of wires as suggested by Graefe in the system taught by Liu in view of Su in order to collect data from the sensors (as suggested in [0052] of Graefe). 
Therefore, applicant’s arguments are deemed not persuasive.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAJSHEED O BLACK-CHILDRESS whose telephone number is (571)270-7838. The examiner can normally be reached M to F, 10am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUAN-ZHEN WANG can be reached on (571) 272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAJSHEED O BLACK-CHILDRESS/Examiner, Art Unit 2684                                                                                                                                                                                                        
						/QUAN ZHEN WANG/                                                                        Supervisory Patent Examiner, Art Unit 2684